This is an action to review an award of the State Industrial Commission. The petitioner served notice on the respondent that he would "appeal" from the award of the Industrial Commission within 30 days from the 4th day of November, 1925, the date of the award, and notice thereof.
The action was filed in this court on the 5th day of December, 1925, and respondent filed his motion to dismiss the same on the ground that said action was not filed within the time required by section 7297, C. O. S. 1921, as amended by S. L. 1923, ch. 61, sec. 8.
This section provides for a review by the Supreme Court of an award or decision of the State Industrial Commission, and under such provision said action must be filed in this court within 30 days after notice of the award or decision of the Industrial Commission has been sent to the parties affected. *Page 59 
The statutory period of 30 days in which to lodge the action in this court expired at the end of the 4th day of December, 1925, hence, as the same was lodged in this court after the time for filing said cause had expired, this court could not acquire jurisdiction to review the award. See Knowles v. Whitehead Oil Company et al., 121 Okla. 247 P. 653.
The cause is dismissed.